974 F.2d 1346
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert S. TERRY, Plaintiff-Appellant,v.TOWN OF RED RIVER;  Harold Young, Individually, and in hisofficial capacity as Mayor of the Town of RedRiver, Defendants-Appellees.
No. 91-2213.
United States Court of Appeals, Tenth Circuit.
Aug. 25, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant Robert S. Terry appeals from an order of the district court granting defendants' motion for summary judgment on Terry's age discrimination, equal protection and first amendment claims.   Terry alleged that he was constructively discharged from his position as Town Program Administrator for the Town of Red River, New Mexico as a result of the unlawful conduct of Mayor Harold Young.   He contends that Young discriminated against him on the basis of age in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621, et. seq.   Terry also asserts that Young acted under color of law to deprive Terry of his Fourteenth Amendment equal protection and First Amendment free speech rights in violation of 42 U.S.C. § 1983.


3
The district court granted summary judgment for the defendants.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines or the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3